Citation Nr: 0828051	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  07-22 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for an 
anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his grandson.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to August 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part, 
denied entitlement to a rating in excess of 50 percent for 
anxiety disorder.  

In July 2008, the veteran provided testimony at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of this hearing is of 
record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The veteran's anxiety disorder has been manifested by 
deficiencies in most areas of work, school, family 
relationships, thinking, judgment and mood; total 
occupational and social impairment has not been demonstrated.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for a 70 percent disability rating, but not higher, 
for an anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.130, Diagnostic Code 9400 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

In a letter issued in May 2006, prior to the initial 
adjudication of the claim, the RO notified the veteran of the 
evidence needed to substantiate his claim for an increased 
rating.  The letter also satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The veteran has substantiated his status as a veteran.  He 
was notified of all elements required by Dingess, including 
the disability-rating and effective-date elements of the 
claim, by the May 2006 letter.  

The Board observes that this case is also affected by 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In this 
decision, the Court found that, at a minimum, adequate VCAA 
notice in increased rating cases requires: (1) that VA notify 
the claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

The May 2006 letter informed the veteran that to substantiate 
his claim he should submit evidence showing that the 
disability had worsened.  It also provided examples of the 
types of evidence that he could submit or ask VA to obtain.  

The issue currently before the Board is entitlement to an 
increased rating for an anxiety disorder.  The relevant 
rating criteria, as outlined below, provide for disability 
ratings not based on specific measurements or test results.  
In addition, the veteran has been specifically notified by 
the May 2006 Dingess notification that evidence demonstrating 
the effect his disabilities have had on his employment would 
aid in substantiating his claim.   

The Board notes that while the veteran has not been notified 
that evidence demonstrating the effect his disabilities have 
had on his daily life would aid in substantiating his claim, 
this procedural defect does not constitute prejudicial error 
because of evidence of actual knowledge on the part of the 
veteran and other documentation in the claims file reflecting 
such notification that a reasonable person could be expected 
to understand what was needed to substantiate the claim(s).  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

During his July 2008 videoconference hearing, the veteran 
specifically testified that his anxiety disorder affected his 
activities of daily living.  He noted that he had difficulty 
cooking and shopping due to exhaustion and frustration 
stemming from his anxiety disorder.  This showing of actual 
knowledge establishes that there was no prejudice from the 
absence of complete notice on the first and third elements of 
Vazquez-Flores notice.

Additionally, the May 2006 VCAA letter provided notice on the 
fourth element of Vazquez-Flores notice by providing examples 
of evidence the veteran could submit or ask VA to assist in 
obtaining.

The veteran was accordingly made aware of the requirements 
for increased evaluations pursuant to Vazquez-Flores.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided a proper VA examination in May 2006 
in response to his claim for an increased rating for his 
anxiety disorder.  

During his July 2008 hearing, the veteran testified that he 
had an upcoming appointment at the Charlotte VA Medical 
Center (VAMC).  The veteran and his representative stated 
that they would provide VA with copies of these treatment 
records, and the record was help open for 30 days to allow 
for their submission.  No such records were received.  The 
Board finds that remanding the case for procurement of these 
records would serve no useful purpose and would only further 
delay the case.  At his hearing, the veteran testified that 
he was unsure whether his upcoming VAMC treatment pertained 
to his anxiety disorder, and the record contains no evidence 
that the veteran attended this scheduled VAMC appointment.  
As the veteran has not provided VA with notice that his VAMC 
appointment pertained to the issue on appeal, or that it 
actually occurred, and he has not submitted any additional 
relevant evidence as he indicated that he would at the 
hearing, the Board finds that remanding for the procurement 
of additional VAMC records is not necessary.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the disability at the moment of the examination.  38 C.F.R. § 
4.126(a).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

A 50 percent rating is warranted for an anxiety disorder if 
it is productive of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9400.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9400.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9400.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).  
A GAF score of 51-60 means there are, "Moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also, Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for mixed psychoneurosis was granted in a 
September 1945 rating decision.  An initial rating of 50 
percent was assigned, effective August 30, 1945.  The 
veteran's disability was later recharacterized as an anxiety 
disorder and his current claim for an increased rating was 
received in March 2006.  

In February 2006, the veteran submitted a letter from his 
private physician stating  that he had numerous medical 
problems including debilitating anxiety.  The physician noted 
that the veteran had difficulty with his activities of daily 
living.  The veteran's anxiety was also noted to interfere 
with his sleep and had resulted in slightly elevated blood 
pressure.  

The veteran was afforded a VA psychiatric examination in May 
2006.  He was calm with an appropriate affect and there was 
no impairment to his thought processes or communication.  He 
reported that he had experienced increased anxiety since his 
wife's death twelve years ago, and he reported anxiety 
symptoms of upset stomach, sleep disturbance, exhaustion, and 
depression.  Regarding his employment, the veteran stated 
that he had not worked since 1962.  He currently lived by 
himself and did his own cooking and cleaning.  His activities 
included visiting friends and watching television, but he did 
not have many recreational or leisure activities.  The 
veteran was noted to have two children from his first 
marriage, whom he was not close to, and one child from his 
second marriage.  The veteran had no delusions or 
hallucinations, and denied any current suicidal ideation or 
intent.  His memory appeared to be good, and his insight and 
judgment were adequate.  The diagnoses were nonspecified 
anxiety disorder and nonspecified depressive disorder.  A GAF 
score of 52 was assigned.  The examiner noted that the 
veteran's two psychiatric diagnoses mutually aggravated one 
another, and it would require speculation to ascribe a 
specific degree of impairment to them independently.  

Outpatient treatment records from the VAMC show that the 
veteran has consistently reported that his anxiety and 
depression were doing "ok."  

The veteran testified at his July 2008 hearing that his 
anxiety interfered with his activities of daily living 
because of his exhaustion, depression, trouble sleeping, 
frustration, and panic attacks.  He was unable to drive.  He 
also testified that he experienced hot flashes during the day 
and had thoughts of suicide.  While he used to enjoy 
activities such as golfing and bowling, he had no current 
hobbies and was often forgetful due to his anxiety disorder.  
His grandson testified that the veteran had stopped visiting 
at his house and had difficulty performing his activities of 
daily living.  

On VA psychiatric examination in May 2006, the examiner 
assigned a GAF score of 52, consistent with moderate symptoms 
and impairment.  The veteran was noted to have few leisure 
activities, and to have a non-close relationship with his 
children from his first marriage.  The medical record also 
establishes that the veteran's anxiety disorder has 
manifested symptoms such as sleep disturbance, panic attacks, 
depression, isolation, and suicidal ideation.  The veteran 
has reported several times that his anxiety has had a 
negative effect on his activities of daily living, and his 
private physician described his anxiety as debilitating.  
While the veteran's anxiety disorder has not manifested all 
the symptoms associated with a 70 percent rating, the Board 
notes that his May 2006 GAF score and the findings throughout 
the claims period have been consistent with an increase in 
the symptoms associated with veteran's anxiety disorder.  

The criteria for a 70 percent rating for a psychiatric 
disability are met if there are deficiencies in most of the 
areas of work, school, family relations, judgment, thinking, 
and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  
Accordingly, resolving reasonable doubt in the veteran's 
favor, the Board finds that the veteran's disability most 
closely approximates the criteria for a 70 percent rating.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

While the record reflects that the veteran has not been 
employed throughout the appeal period, the evidence does not 
establish that he experiences total occupational and social 
impairment due to his anxiety disorder.  There is virtually 
no evidence demonstrating that the veteran experiences 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; an 
inability to maintain minimal personal hygiene; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Moreover, the 
May 2006 VA examiner assigned the veteran a GAF score of 52, 
which is associated with moderate impairment, and found that 
the veteran had adequate judgment with no impairment to his 
thought processes or communication.  The veteran also 
testified at his July 2008 hearing that he lived alone and 
did his own cooking and cleaning.  Finally, although his 
social activities had lessened, he has maintained some 
relationships, including with his grandson who appeared at 
his hearing with him.  Therefore, the Board finds that a 
total schedular rating is not warranted.  




ORDER

Entitlement to a 70 percent rating for an anxiety disorder is 
granted, subject to the regulations governing the payment of 
monetary awards.  



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


